17 N.Y.3d 767 (2011)
952 N.E.2d 1064
929 N.Y.S.2d 71
2011 NY Slip Op 5116
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JOSEPH R., Appellant.
No. 183 SSM 12
Court of Appeals of New York.
Decided June 14, 2011.
*768 O'Sullivan & Zacchea, PLLC, Kew Gardens (Daniel R. DeMarco of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead (Thomas Constant of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, and case remitted to the Appellate Division, Second Department, with directions to dismiss the People's appeal to that court. No statute authorized the appeal by the People to the Appellate Division from the County Court judgment adjudicating defendant a youthful offender.